Citation Nr: 1209623	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2010, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In a September 2011 Joint Motion for partial remand, the parties agreed that the portion of the Board decision that denied a claim of entitlement to service connection for bilateral hearing loss was not the subject of that pleading and that, therefore, the Board's decision regarding that issue would not disturbed.  The parties held that remand is warranted for a pending claim of entitlement to service connection for tinnitus because the Board erred in failing to adjudicate that claim.

The issue of entitlement to service connection for residuals of bilateral foot injuries has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Joint Motion held that an August 2004 notice of disagreement is a valid notice of disagreement with the denial of entitlement to service connection for tinnitus in the April 2004 rating decision.  As such, a statement of the case must be issued concerning the issue of entitlement to service connection for tinnitus.  Manlincon v. West, 12 Vet. App. 232, 240-41 (1999).

Subsequent to a February 2009 Board remand, the RO in a July 2010 rating decision granted service connection for lumbar spine degenerative disc disease and assigned a 10 percent disability rating effective January 4, 2004.  In August 2010, the representative filed a notice of disagreement with the initial assignment of a 10 percent disability rating.  Therefore, a statement of the case must be issued concerning the issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  See id.

The Veteran reported in a May 2008 VA Form 21-4121 that he was still receiving treatment at Loma Linda VA Medical Center, and the representative stated in the August 2008 notice of disagreement that the appellant was now receiving treatment at the West Los Angeles VA Medical Center.  The AMC should obtain all records from those two facilities since 2008.

Finally, given that the RO last contacted the Veteran about his tinnitus claim in January 2004, the RO/AMC should ask him to identify all treatment for his tinnitus since active service and otherwise develop the claim as needed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all treatment for his tinnitus since active service and attempt to obtain any identified records.  Regardless of the appellant's response, the RO must attempt to obtain all treatment records from the Loma Linda and West Los Angeles VA Medical Centers from 2008 to the present.  Any obtained records should be associated with the Veteran's claims file.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts undertaken.

2.  Thereafter, the RO/AMC should readujudicate these matters and if not granted, issue a statement of the case addressing entitlement to service connection for tinnitus and entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  Consideration of all pertinent evidence on file should be undertaken.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  If the Veteran perfects an appeal on either issue, the VA AMC should undertake any additional necessary development, such as another VA examination, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

